Citation Nr: 1746862	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 10-00 521	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a sinus disorder, to include sinusitis.

3. Entitlement to service connection for a heart disorder, to include an aortic arch abnormality, valvular heart disease, and/or congestive heart disease. 

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.

6. Entitlement to service connection for a disorder of the eyes, to include as due to diabetes mellitus.

7. Entitlement to service connection for a skin disorder of the feet, to include as due to diabetes mellitus.


8. Entitlement to service connection for a disorder of the upper extremities manifested by swelling, pain in the joints, cramping, and tightness.

9. Entitlement to service connection for a bilateral or unilateral wrist disorder.

10. Entitlement to service connection for a disorder of the bilateral or unilateral hands and fingers. 

11. Entitlement to service connection for bilateral hearing loss. 

12. Entitlement to service connection for a dental disability, for compensation purposes. 

13. Entitlement to an increased disability rating for pes planus, currently rated at 0 percent, unilateral, since August 5, 2013, and 10 percent, bilateral, prior to August 5, 2013. 

14. Entitlement to an initial compensable rating for residuals of tonsillitis manifested by upper respiratory infections.

15. Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.

16. Entitlement to an initial compensable rating for tinea corporis.

17. Entitlement to an initial compensable rating for scars, residuals of right hernia surgery.






ORDER

Service connection for a right ankle disorder is granted prior to the August 8, 2012, right below-the-knee amputation. 

Service connection for a sinus disorder, to include sinusitis, is denied.

Service connection for a heart disorder is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for a disorder of the eyes is denied.

Service connection for a skin disorder of the feet is denied. 

Service connection for a disorder of the upper extremities manifested by swelling, pain in the joints, cramping, and tightness is denied. 

Service connection for a bilateral or unilateral wrist disorder is denied. 

Service connection for a disorder of the bilateral or unilateral hands and fingers is denied. 

Service connection for bilateral or unilateral hearing loss is denied. 

Service connection for a dental disability, for compensation purposes, is denied. 

Prior to August 5, 2013, a disability rating in excess of 10 percent for bilateral pes planus is denied. 

Since August 5, 2013, a disability rating in excess of 0 percent for unilateral pes planus is denied. 

An initial compensable rating for residuals of tonsillitis is denied. 

An initial disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.

An initial compensable rating for tinea corporis is denied.

An initial rating of 10 percent, but not higher, for residuals of right hernia surgery is granted.


FINDINGS OF FACT

1. A right ankle disorder is related to service; however, subsequent to the right below-the-knee amputation on August 8, 2012, the issue is moot.

2. The Veteran does not have sinusitis or other active sinus disease. 

3. The Veteran has coronary artery disease, which is not related to service, which is not related by causation or permanent worsening to a service-connected disability;  did not become manifest to a degree of 10 percent or more within 1 year of service separation; and the Veteran does not have any other heart disorders. 

4. Diabetes mellitus is not related to service, is not related by causation or permanent worsening to a service-connected disability, and did not become manifest to a degree of 10 percent or more within 1 year of service separation. 

5. Erectile dysfunction is related to nonservice-connected diabetes mellitus; and is not related by causation or permanent worsening to service or a service-connected disability. 

6. A current eye disorder is not related to service; and is not related by causation or permanent worsening to service or a service-connected disability.

7. The Veteran has diabetic skin complications of the feet, which are not related to service; and are not related by causation or permanent worsening to service or a service-connected disability.

8. The Veteran does not have a disorder of the upper extremities manifested by swelling, pain in the joints, cramping, and tightness. 

9. The Veteran does not have a bilateral or unilateral wrist disorder. 

10. The Veteran does not have a disorder of the bilateral or unilateral hands and fingers.

11. The Veteran does not have a hearing loss disability in either ear. 

12. The Veteran has replaceable missing teeth, a condition which is not a compensable dental disability. 

13. Prior to August 5, 2013, the Veteran's bilateral pes planus was productive of moderate impairment. 

14. Since August 5, 2013, the Veteran's left pes planus has been asymptomatic. 

15. For the entire period, the Veteran's tonsillitis residuals have been asymptomatic.

16. For the entire period on appeal, the Veteran's pseudofolliculitis barbae has been manifested by no more than 1 characteristic of disfigurement.

17. For the entire period, the Veteran's tinea corporis has been manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.

18. For the entire period, the Veteran's right hernia surgery scars have been manifested by no more than 2 painful scars.


CONCLUSIONS OF LAW

1. Prior to the right below-the-knee amputation on August 8, 2012, a right ankle disorder was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The basic service connection criteria for a sinus disorder (current disability) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. A heart disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; cardiovascular-renal disease is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4. Diabetes mellitus was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; diabetes is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5. Erectile dysfunction was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6. A disorder of the eyes was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

7. A skin disorder of the feet was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

8. The basic service connection criteria for a disorder of the upper extremities manifested by swelling, pain in the joints, cramping, and tightness (current disability), have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

9. The basic service connection criteria for a bilateral or unilateral wrist disorder (current disability), have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

10. The basic service connection criteria for a disorder of the bilateral or unilateral hands and fingers (current disability), have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

11. The basic service connection criteria for hearing loss (current disability) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12. Service connection for dental disability for compensation purposes is not warranted as a matter of law. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

13. Prior to August 5, 2013, the criteria for a disability rating in excess of 10 percent for bilateral pes planus were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016). 

14. Since August 5, 2013, the criteria for a disability rating in excess of 0 percent for left pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

15. The criteria for a disability rating in excess of 0 percent for residuals of tonsillitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6516 (2016).

16. The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2016).

17. The criteria for a disability rating in excess of 0 percent for tinea corporis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7806, 7813 (2016).

18. The criteria for a disability rating of 10 percent for right hernia surgery scars have been met; the criteria for a rating in excess of 0 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from December 1972 to December 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in Atlanta, Georgia.

In an April 2013 decision, the Board remanded claims of entitlement to service connection for disorders of the bilateral eyes, shoulders, hands, wrists, knees, and ankles, a low back disorder, bilateral upper extremities, a dental disorder, head injury residuals, headaches, diabetes mellitus, erectile dysfunction, urethral stricture, a skin disorder, a sinus disorder, a heart disorder, and bilateral hearing loss. The Board also remanded increased rating claims for pes planus, pseudofolliculitis barbae, tonsillitis, a hernia scar and a skin disorder of the armpits. The Veteran withdrew his claim for urethral stricture, in writing, in July 2013. The RO subsequently granted in full service connection for a left shoulder disorder, a right shoulder disorder, a left ankle disorder, a low back disorder, a left knee disorder, a right knee disorder, head injury residuals, GERD, hypertension, and headaches. The appeal of those issues is resolved. The remainder of the appeal has since been returned to the Board for further appellate action. 

The Board also referred several claims to the agency of original jurisdiction (AOJ). These included a claim of entitlement to service connection for a dental disability for purposes of dental treatment. It does not appear that this claim has been adjudicated. 

As the claim for compensation adjudicated here is deemed to include a claim for outpatient dental treatment, that claim is again referred to the AOJ for appropriate action. See Mays v. Brown, 5 Vet. App. 302 (1993).

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for a right ankle disorder.

The Veteran sustained a right ankle injury in service, in June 1976. He currently has chronic bilateral ankle capsulitis, mild to moderate in severity. See March 2009 VA examination. 

The RO obtained a VA nexus opinion in October 2015. That opinion related a left ankle disorder to service on the basis of the Veteran's 20-years of wear and tear, but found a right ankle disorder was not related to service because the Veteran had a right below-the-knee amputation on August 8, 2012, due to diabetic complications, and no longer had a right ankle. 

The date of claim was October 27, 2008. The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Accordingly, the Board concludes that service connection for a right ankle disorder is warranted prior to the date of his right below-the-knee amputation. After the date of the amputation, the claim is moot.

Entitlement to service connection for a sinus disorder, to include sinusitis.

Service treatment records reveal that the Veteran was treated for numerous colds and upper-respiratory infections throughout his time in service. He was treated for complaint of a cold sensation of his teeth in February 1990. The examiner noted that he believed clinical sinusitis was the cause and that the Veteran should wait for his cold to go away (VBMS record 07/31/2015 at 31). At service separation in November 1992, the Veteran reported no history of, or current, sinusitis (VBMS record 07/31/2015 at 20). When examined for service separation, the Veteran's sinuses were clinically normal (VBMS record 07/13/2015 at 112). 

The report of a July 2013 VA Examination includes an opinion that the Veteran does not have sinusitis. The examiner acknowledged a history of upper-respiratory infections in service, but found no current residuals. 

After a review of all of the evidence, the Board finds that there is no current chronic sinus disorder, to include sinusitis. There is no medical opinion that conflicts with that of the July 2013 examiner as to the existence of a current chronic sinus disability, to include sinusitis. As there is no current disability, the Board has not duty to obtain a medical opinion. The Veteran is competent to describe his lay-observable symptoms, but is not competent to provide a diagnosis that would establish a current chronic sinus disability. As there is no current disability at any time pertinent to the claim on appeal, the basic service connection requirements are not met, and the Board concludes that service connection for a sinus disorder, to include sinusitis is not warranted. See McClain v. Nicholson, 21 Vet. App. 319 (2007), Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Entitlement to service connection for a heart disorder, to include aortic arch abnormality, valvular heart disease, and congestive heart disease.

Service treatment records include an April 1976 chest X-ray, which describes a somewhat unusual configuration to the mediastinum and prominence of the mid left heart border, suggesting the possibility of some left atrial enlargement. The heart was not overall enlarged and mediastinal contour did not appear to reflect a mediastinal mass, but rather an unusual sloping curve to the aortic arch. There was no rib notching to suggest that this reflected coarctation. It was noted that, while the Veteran's heart may be within normal limits, if there were any clinical suggestion of cardiac disease, further films would be indicated (VBMS record 07/31/2017 at 16). 

A December 1977 X-ray again showed an unusual configuration of the aortic arch and main pulmonary artery, but this was unchanged from previous examination and there was no additional suggestion of cardiac disease. The examiner noted that, if there were physical findings to suggest cardiac disease, a lateral view would be helpful (VBMS record 07/31/2017 at 10).

A December 1978 X-ray was interpreted as showing no definite chest abnormality. However, the film was noted to be suboptimal (VBMS record 07/31/2017 at 8).

The Veteran complained in February 1981 that it hurt when coughing. At service separation in November 1992, the Veteran reported no history of, or current, heart trouble. When examined at service separation, the Veteran's heart was found to be clinically normal. He was assigned a physical profile rating of P-1. The P stands for physical capacity or stamina. This factor normally includes conditions of the heart. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A CT scan of the chest in February 2002 was normal (VBMS record 10/27/2008 at 50). 

A July 2006 heart examination for surgical clearance for shoulder surgery reveals that stress testing results were normal. The Veteran denied any chest pain. Echocardiogram revealed left ventricular diastolic dysfunction, mild left atrial enlargement, and trace mitral regurgitation. The Veteran was noted to have multiple risk factors for coronary artery disease in August 2008, including a history of chronic tobacco abuse. A February 2007 note indicates complaint of occasional chest tightness, described as mid sternal nonradiating pain (VBMS record 10/27/2008).

The report of a July 2013 VA Examination reveals the Veteran's account of developing chest tightness in the early 1990s. The examiner reviewed the service records and noted complaints of chest pain with exercise. A 1993 chest X-ray was read as normal. The examiner assessed current coronary artery disease, but no other heart disorder. Specifically, there was no congestive heart disease or valvular disease. The examiner opined that the complaints of chest discomfort in service were non-specific and were less likely as not related to the Veteran's present coronary artery disease. The examiner also found that the current heart disease is not due to his service-connected hypertension. 

After a review of all of the evidence, the Board finds that no current heart disorder is related to service or to a service-connected disability. There is no medical opinion that purports to relate current heart disease to service or to a service-connected disability. The Veteran is competent to describe his lay-observable symptoms, but is not competent to relate a current heart disorder to symptoms experienced in service, or to his service-connected hypertension. As a preponderance of the evidence regarding a nexus between the current heart disability and service, or a service-connected disability, the Board concludes that service connection for a heart disorder is not warranted. 

Entitlement to service connection for diabetes mellitus.

Service treatment records reveal no complaints, treatment, or diagnoses pertinent to diabetes mellitus. When examined at service separation in November 1992, the Veteran's endocrine system was found to be clinically normal. He was assigned a physical profile rating of P-1. The P stands for physical capacity or stamina. This factor normally includes condition of the endocrine system, and metabolic and nutritional diseases. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. at 457. 

Several years after service separation, December 1995 and February 1997 clinical notes reveals the Veteran was described as a "new" diabetic and "new onset diabetes" (VBMS record 10/27/2008 at 83, 91). 

The report of a July 2013 VA Examination reveals the opinion that diabetes was less likely as not caused by or incurred while on active duty. Diabetes was also less likely as not caused by or aggravated by hypertension. The examiner reviewed the record and noted that the Veteran's glucose was normal in September 1991, and a March 2008 medical record showed the Veteran had diabetes for 12 years at that point, which would place onset in approximately 1996, consistent with the outpatient records. 

After a review of all of the evidence, the Board finds that diabetes mellitus is not related to service or to a service-connected disability. The Board also finds that, as diabetes mellitus is not shown to have become manifest to a degree of 10 percent or more within one year of service separation, there is no presumption of service connection applicable in this case. There is no medical opinion that purports to relate current diabetes to service or to a service-connected disability. The Veteran is competent to describe his lay-observable symptoms, but is not competent to relate diabetes with post-service onset to service. As a preponderance of the evidence is against a nexus between the current disability and service, or a service-connected disability, the Board concludes that service connection for diabetes mellitus is not warranted. 

Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to erectile dysfunction. When examined at service separation in November 1992, the Veteran's genitourinary system was clinically normal. He was assigned a physical profile rating of P-1. The P stands for physical capacity or stamina and includes conditions of the genitourinary system. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. at 457.

The report of a July 2013 VA Examination reveals the examiner's opinion that erectile dysfunction is a complication of diabetes mellitus and is less likely than not related to service. 

After a review of all of the evidence, the Board finds that erectile dysfunction is not related to service or a service-connected disability. There is no medical opinion that purports to relate current erectile dysfunction to service or to any service-connected disability. The Veteran is competent to describe his lay-observable symptoms, including the date of onset of erectile dysfunction. However, he has not described having erectile dysfunction in service. Consistent with the medical evidence cited, he has claimed erectile dysfunction is a symptom of his diabetes mellitus. As the preponderance of the evidence is against a nexus between the current disability and service, or a service-connected disability, the Board concludes that service connection for erectile dysfunction is not warranted. 

Entitlement to service connection for a disorder of the eyes, to include as due to diabetes mellitus.

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to the eyes. At service separation in November 1992, the Veteran reported no history of, or current, eye trouble. When examined at service separation, his eyes were clinically normal and his uncorrected vision was 20/20. He was assigned a physical profile rating of E-1. The E stands for eyes. This factor concerns visual acuity and diseases and defects of the eye. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. at 457.

The Veteran was diagnosed with pingueculas in both eyes in January 1994 (VBMS record 07/31/2015 at 116). The Board observes that a pinguecula is a yellowish spot of proliferation on the bulbar conjunctivea near the sclerocorneal junction. See Dorland's Illustrated Medical Dictionary 1469 (31st ed. 2007). 

An August 2001, Clinical Note reveals diagnoses of lattice degeneration in both eyes, atrophic retinal holes in the right eye associated with lattice degeneration, and congenital hypertrophy of retinal pigment epithelium in the left eye (VBMS record 10/27/2008 at 2). 

A February 2004 Optometry Clinical Note reveals the Veteran's account that he had no ocular problems until 2 months previous when he noted flashes of light in both eyes. The assessment was cataracts, presbyopia, external pingueculas, and a retinal hole in the left eye (VBMS record 10/27/2008 at 38). 

A February 2008, Clinical Note reveals diagnoses of pingueculae, early cataracts, and astigmatism (VBMS record 10/27/2008 at 56). 

The report of an August 2013 VA Examination reveals diagnoses of nuclear sclerosis of both eyes and pingueculae. The Veteran reported a motor vehicle accident in 1974 with injury to the right eye. The examiner did not provide an opinion regarding these diagnoses. 

The Board finds that a medical opinion is not necessary in regard to this claim as there was no disease or injury pertinent to the eyes in service and there is no medical opinion that indicates there "may be" such a relationship so as to warrant further development of the claim. See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006), but see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).

After a review of all of the evidence, the Board finds that no current eye disorder is related to service or to a service-connected disability. There is no medical opinion that purports to relate a current eye disorder to service or to a service-connected disability. The Veteran is competent to describe his lay-observable symptoms, but is not competent to relate a current eye disorder of post-service onset to service. As a preponderance of the evidence is against a nexus between the current disability and service, or a service-connected disability, the Board concludes that service connection for eye disorder is not warranted. 

Entitlement to service connection for a skin disorder of the feet, to include as due to diabetes mellitus.

Service treatment records reveal no complaints, treatment, or diagnoses pertinent to a skin disorder of the feet. At service separation in November 1992, the Veteran reported no history of, or current, skin diseases or foot trouble. When examined at service separation, the Veteran's skin and feet were clinically normal. The examiner assigned a physical profile rating of L-1. The L stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

An August 1996 Clinical Note reveals diagnosis of tinea pedis. A January 1997 Clinical Note reveals a diagnosis of onychomycosis (VBMS record 10/27/2008 at 86, 94). 

Reports from the Foot and Leg Center of Georgia show treatment for onychomycosis and tinea pedis from 1999 to 2008 (VBMS record 12/01/2008). 

The report of a March 2009 VA Skin Examination reveals the Veteran's complaint that, while in service, he would break out with a rash at the armpits, right lower abdomen, and feet and continued to have problems after service. The plantar aspect of both feet was scaly and flakey without lesions or ulcerations. The examiner diagnosed tinea pedis. 

After a review of all of the evidence, the Board finds that a skin disorder of the feet is not related to service or to a service-connected disability. There is no medical opinion that purports to relate a current skin disorder of the feet to service or to a service-connected disability. As there is no injury or disease in service, VA has no duty to obtain a medical opinion. See McClendon, 20 Vet App. at 81, but see Waters, 601 F.3d 1274 and Colantonio, 606 F.3d 1378.  

The Veteran is competent to describe his lay-observable symptoms, including rash of the feet.  In this case, the Veteran is service-connected for skin disabilities affecting other parts of the body (tinea corporis of the arm pits and pseudofolliculitis of the face).  This is because there is documentation of these conditions during the service.  The Board finds that if the Veteran had similar symptoms affecting the feet he would have sought treatment therefor during service.  Therefore, the Board finds the Veteran's assertion of  skin problems with the feet during service as not credible. 

As there is no nexus between the current disability and service or a service-connected disability, the Board concludes that service connection for skin disorder of the feet is not warranted. 

Entitlement to service connection for a disorder of the upper extremities manifested by swelling, pain in the joints, cramping, and tightness.

Entitlement to service connection for a bilateral or unilateral wrist disorder.

Entitlement to service connection for a disability of the bilateral or unilateral hands and fingers. 

Service treatment records reveal no complaint, treatment, or diagnoses pertinent to the claims of entitlement to service connection for a disorder of the upper extremities manifested by swelling, pain in the joints, cramping, and tightness, a bilateral or unilateral wrist disorder, or a disorder of the bilateral or unilateral hands and fingers. When examined at service separation in November 1992, the Veteran's upper extremities were clinically normal. He was assigned a physical profile rating of U-1. The U stands for upper extremities. This factor concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. at 457.

The report of an October 2015 VA Examination of the upper extremities reveals the examiner's conclusion that there was no diagnosis because there is no pathology to render a diagnosis. The Veteran reported a history of onset of upper extremity symptoms in 1976. He reported experiencing symptoms in cold weather. He described swelling and pain in the joints and losing the ability to write at times due to cramps and tenseness. Range of motion testing and strength testing was entirely normal. There was no muscle atrophy. 

After a review of all of the evidence, the Board finds that, other than the already service-connected shoulder disabilities, no current disorder of the upper extremities, wrists, or hands is related to service or to a service-connected disability. There is no medical opinion that purports to relate current upper extremity symptoms to an identified disorder of the upper extremities, bilateral or unilateral, to include the wrists, hands and fingers, or to relate such disorder to service or to a service-connected disability. As there is no injury or disease in service, VA has no duty to obtain a medical opinion. See McClendon, 20 Vet App. at 81, but see Waters, 601 F.3d 1274 and Colantonio, 606 F.3d 1378.

The Veteran is competent to describe his lay-observable symptoms, but is not competent relate current symptoms to a specific neurological or non-obvious musculoskeletal diagnosis, or to relate such post-service diagnosis to service. In the October 2008 claim, the Veteran described diabetic residuals in both hands, wrists, and fingers. As set out above, service connection is not in effect for diabetes mellitus. 

As a preponderance of the evidence is against both current disability and nexus, the Board concludes that service connection for the claimed upper extremity disorders is not warranted. 

Entitlement to service connection for bilateral hearing loss.

Service treatment records include the service entrance examination, which notes the following pure tone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
20
20
LEFT
10
10
10
10
20

At service separation in November 1992, the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
5
0
5
0
10

The Veteran denied any history of, or current, hearing loss. The Veteran's ears and hearing were found to be clinically normal and the Veteran was assigned a physical profile rating of H-1. The H stands for hearing and ears. This factor concerns auditory acuity and disease and defects of the ear. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. at 457.

Periodic audiology examinations were also conducted during service; however none included findings that would constitute a hearing loss disability. 

In the context of the current claim, the Veteran was accorded a VA examination in August 2013. The following pure tone thresholds were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
5
15
5
5
20

After a review of all of the evidence, the Board finds that the Veteran does not have a current hearing loss disability as defined for VA purposes. As there is no current disability at any time pertinent to the claim on appeal, there is no duty to obtain a VA medical opinion. The basic service connection requirements are not met, and the Board concludes that service connection for bilateral (or unilateral) hearing loss is not warranted. See McClain, 21 Vet. App. 319 (2007), Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992). 

Entitlement to service connection for a dental disability.

The Veteran is seeking service connection for outpatient dental care and treatment. He described extensive dental surgery in 1987 until retirement in 1992. However, the RO has not adjudicated the issue of entitlement to outpatient dental care. It adjudicated a claim for a compensable dental disability. 

Service dental records reveal treatment from September 1974 through December 1992. During this time, the Veteran had numerous teeth extracted. An October 1987 entry in the dental records reveals the Veteran had a removable partial denture. A May 1988 note reveals that tooth # 7 was extracted. That note also mentions periodontal evaluation and/or treatment for bone loss. A December 1992 report shows that teeth numbered 1, 7-10, 13, 14, 16, 17, 18, 21, 30, and 31 were missing (VBMS record 07/31/2015). 

There is no dispute of fact regarding the dental claim as it pertains to a compensable dental disability. The Veteran had several teeth extracted during service and had prosthetic replacements fitted. He has "replaceable missing teeth" which are not considered a compensable disability for which service connection can be granted. 38 C.F.R. § 3.381. To warrant compensable service connection, tooth loss under 38 C.F.R. § 4.150, Diagnostic Code 9913, must be due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis. Such is not shown or alleged here. 

Here, there is no dispute as to any pertinent fact. The dispute is a legal one. The Board finds that, as a matter of law, there is no entitlement to service connection for replaceable missing teeth. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).



Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Entitlement to a rating in excess of 0 percent for left pes planus since August 5, 2013, in excess of 10 percent prior to August 5, 2013.

Service connection for pes planus was granted in a June 2009 rating decision. An initial rating of 10 percent was assigned effective October 27, 2008. In a July 2017 decision, the RO severed service connection for bilateral pes planus, effective August 8, 2012, the date of the right below-the-knee amputation, granted service connection for left pes planus, assigned an initial rating of 10 percent, effective August 8, 2012, and decreased the rating to 0 percent, effective August 5, 2013, the date of a VA examination showing the condition to be asymptomatic. The rating reduction did not reduce the total amount of disability compensation he received and the Veteran has not appealed the rating reduction or the severance of service connection. Accordingly, only the increased rating claim is on appeal. 

Under Diagnostic Code 5276, a rating of 50 percent is assigned for a bilateral condition, or a rating of 30 percent for a unilateral condition, that is pronounced. "Pronounced" is further defined as: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. A rating of 30 percent is assigned for a bilateral condition, or a rating of 20 percent for a unilateral condition, that is severe. "Severe" is further defined as: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A rating of 10 percent is assigned for a bilateral or unilateral condition that is moderate. "Moderate: is further defined as: weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. A rating of 0 percent is assigned for a bilateral or unilateral condition that is mild. "Mild" is further defined as: symptoms relieved by built-up shoe or arch support. See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

A VA examination in March 2009 reveals the Veteran's complaint of pain rated at 2-3 out of 10. He denied heat, redness, or weakness, but related fatigability and lack of endurance to his pes planus, as well as his ankles. Standing and walking caused fairly significant throbbing pain in both feet and ankles, although he related that this was not constant, but periodic. His daily activities were affected in that he could not jog or do a lot of walking or weightbearing activities. He could not do any yard work for the most part. He could stand for 5 to 10 minutes continuously before significant pain ensued. He could only walk for about a half a mile. He had palpable but diminished dorsalis pedis and posterior tibial pulses bilaterally. There was decreased pedal hair. He had diffuse plantar white scaling noted to the soles of both feet. The bilateral first and fifth toenails were somewhat thick, dystrophic brown-black, and discolored. There is no bruising or redness or open skin lesions or ulcerations noted to either foot. There was pain on palpation to the plantar central and plantar medial arch of the right foot worse than the left foot. He had a flatfoot deformity which was semiflexible. It did collapse on stance. There was complete medial column collapse noted in the sagittal plane upon weightbearing. His gait was antalgic. He walked very slowly with a short stride length, a relatively wide base of gait, and his gait was very guarded and apropulsive. There was an abnormal shoe wear pattern where the posterior lateral aspect of the shoes were very worn down. 

In terms of his flatfeet, the examiner assessed a mild left forefoot-compensated forefoot varus on the left foot, but a relatively rectus foot on the right. On weightbearing, the Achilles tendon was internally bowed; on nonweightbearing, the alignment of the Achilles tendon was rectus. The Achilles tendon could be corrected by manipulation, but there was pain on manipulation. The degrees of valgus to the rear foot was about 4 degrees on the right, 4 degrees on the left, and it was correctable for manipulation. X-rays showed some mild osteoarthritic changes to the intratarsal joints on the left foot and the right foot. He had a small plantar calcaneal spur. The examiner assessed bilateral pes planus, mild to moderate. 




The report of an August 2013 VA Examination reveals the Veteran's denial that he had ever been told he had flat feet. The examiner found that X-rays revealed no evidence of left flatfoot. There was no pain on use or manipulation, no swelling or extreme tenderness, and no calluses. There was no decrease in longitudinal arch height on weightbearing. There was no objective evidence of marked deformity of the foot, such as pronation or abduction. He did not have an inward bowing Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon. 

After a review of all of the evidence, the Board finds that, prior to the amputation of the right foot, a rating in excess of 10 percent is not warranted. The Veteran was accorded the benefit of the doubt with respect to the March 2009 examiner's assessment of a mild to moderate condition. The rating for moderate bilateral flatfoot is 10 percent. 

The Board finds that, since August 5, 2012, a rating in excess of 0 percent is not warranted. The August 2013 VA examiner essentially found no flatfoot of the left foot and no symptoms of flatfoot. Therefore, the criteria for a 10 percent rating are not met and are not more nearly approximated that those for the 0 percent rating. 

Finally, the Board acknowledges an argument of the Veteran and his representative that the June 2009 rating decision contained clear and unmistakable error (CUE) in not awarding a 50 percent rating. The Board notes that the June 2009 rating decision is on appeal here. Therefore, it is not a final decision. A claim of CUE is a collateral attack on a final decision. Therefore, the Veteran has not raised a valid claim of CUE and that matter is dismissed without prejudice. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



Entitlement to an initial compensable rating for residuals of tonsillitis with upper respiratory infection. 

Service connection for residuals of tonsillitis was granted in a June 2009 rating decision. An initial rating of 0 percent was assigned effective October 27, 2008. 

Under Diagnostic Code 6516, (laryngitis, chronic), a rating of 30 percent is assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. A rating of 10 percent is assigned with hoarseness with inflammation of cords or mucous membrane. 

The report of a March 2009 VA Examination reveals the Veteran's denial of tonsillitis or upper respiratory infections that required treatment since he got out of service. He stated that he had a chronic cough which he believed was from being a smoker for 29 years. There had been times over the years that he self treated a sore throat with Chloraseptic spray or other remedies. Otherwise, he had not seen a medical provider. There had not been any incapacitating episodes for tonsillitis or upper respiratory symptoms. He would wake up each morning with nasal congestion which he cleared from blowing his nose with yellow drainage. He denied speech impairment or other symptoms. 

After a review of all of the evidence, the Board finds that there are no chronic residuals of the Veteran's episode of tonsillitis. The Veteran has reported recurrent upper-respiratory infections in his claim, but then denied them to the examiner in March 2009. Based on his report, there is no basis to assign a compensable rating under Diagnostic Code 6516 or to assign a rating under any other diagnostic code. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




Entitlement to an initial compensable rating for pseudofolliculitis barbae.

Service connection for pseudofolliculitis barbae was granted in a June 2009 rating decision. An initial rating of 0 percent was assigned effective October 27, 2008. In a September 2015 rating decision, the rating was increased to 10 percent, effective October 27, 2008. 

The criteria used to evaluate disabilities of the skin were revised just days prior to this claim and are effective October 23, 2008. Accordingly, the current version of the regulations is for application. 

Diagnostic Code 7800 (burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck) provides a rating of 80 percent with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. A rating of 50 is provided with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. A rating of 30 percent is provided with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. A rating of 10 percent is provided with one characteristic of disfigurement. 

Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The report of a March 2009 VA Examination reveals the Veteran's complaint of continuing problems with embedded hair follicles that require him to pull out hairs with tweezers. He used magic shaving powder and some over-the-counter cream that helps. He did not get the embedded hairs that often. He had been left with hyperpigmentation of his face and neck due to this chronic problem. There were no rashes or skin ulcerations. There was hyperpigmentation of the face/neck. This affected 50 percent of the face/neck and less than 1 percent of the total body. There were no lesions or scars on examination. The examiner assessed pseudofolliculitis barbae with residual hyperpigmentation. 

The report of a July 2013 VA Examination reveals there was scarring of the face and neck due to pseudofolliculitis barbae. Pseudofolliculitis barbae affected 10 percent of exposed areas and 5 percent of total body areas. There was no impact on his ability to work. 



After a review of all of the evidence, the Board finds that there is only one characteristic of disfigurement demonstrated with respect to the Veteran's pseudofolliculitis barbae. Accordingly, a rating in excess of 10 percent, but not higher is warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to an initial compensable rating for tinea corporis axilla (armpit area). 

Service connection for tinea corporis was granted in a June 2009 rating decision. An initial rating of 0 percent was assigned under Diagnostic Code 7813, effective October 27, 2008. Diagnostic Code 7813 directs to rating under Diagnostic Code 7806. 

Diagnostic Code 7806 (dermatitis or eczema) provides a rating of 60 percent with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. A rating of 30 percent is provided with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A rating of 10 percent requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A rating of 0 percent is provided with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 



The report of a March 2009 VA Examination reveals the Veteran's complaint that he continued to have problems with a rash, more so in the summer. He used Clotrimazole Cream 1 percent, as needed. On examination, there was hyperpigmentation of the axilla bilaterally (less than 1 percent of the torso and less than 1 percent of the total body) but no rash on examination. The examiner assessed tinea corporis with residual hyperpigmentation. 

The report of a July 2013 VA Examination reveals the Veteran had been treated with topical corticosteroids for tinea corpus. The condition affected less than 5 percent of total body area and no exposed area. There was no impact on ability to work. 

After a review of all of the evidence, the Board finds that, for the entire period on appeal, the Veteran's tinea corporis has been manifested by less than 5 percent of the entire body, and less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period. 

Accordingly, the Board concludes that the criteria for a compensable disability rating are not met and are not more nearly approximated than those for the 0 percent rating. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to an initial compensable rating for scars, residuals of right hernia surgery. 

Service connection for a hernia scar was granted in a June 2009 rating decision. A noncompensable rating was assigned under Diagnostic Code 7805, effective October 27, 2008. 

The report of a March 2009 VA Examination reveals a hernia noted at the left lower abdominal wall and a ventral hernia (not service connected). The examiner described well-healed scars from the umbilical hernia repair, measuring 3 centimeters by 0.3 centimeters and a barely visible scar from the right hernia of the groin repair, measuring 6 centimeters by 0.3 centimeters, which was nontender, with no adherence, flat/smooth, with no breakdown/ulceration, no elevation/depression, no tissue loss, no edema/keloid, hyperpigmented, with no disfigurement, no burns, and no limitation of function due to the scars. 

Diagnostic Code 7805 applies to limitation of function of the affected part. Here, there has been no suggestion that the Veteran's scars cause limitation of function or impairment of function of any body part. 

The Board has also considered other potential diagnostic codes to determine whether any higher ratings or separate ratings are warranted. Diagnostic Code 7800 requires involvement of the head, face, or neck, which is not at issue here. 

Diagnostic Code 7801 applies to burn scars not of the head, face, or neck that are deep or nonlinear. In order to warrant the minimum compensable rating under Diagnostic Code 7801 there must be coverage of at least 6 square inches (39 square centimeters). The Veteran's surgical scar is smaller than these requirements. 

Similarly, diagnostic Code 7802 provides no more than a 10 percent maximum rating and requires involvement of an area or areas of 144 square inches (929 square centimeters). 

Diagnostic Code 7804 applies to scars that are unstable and painful. One or two scars that are unstable and painful warrant a 10 percent rating. Higher ratings are available in the case of more than 2 scars. 

After a review of all of the evidence, the Board finds that there is competent evidence of a painful hernia scar based on the Veteran's report. Therefore, a 10 percent rating is warranted under Diagnostic Code 7804. However, as there are not 3 or more painful scars, no higher ratings are warranted. To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.

Other Claims

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 
 

Department of Veterans Affairs


